Citation Nr: 1121133	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for right testicle torsion and residuals of a right orchiectomy. 

2.  Entitlement to service connection for right testicle torsion and residuals of a right orchiectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1973 to August 1976 and in the U.S. Army from August 1979 to November 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reopened a final disallowed claim for service connection for right testicle torsion and residuals of a right orchiectomy and denied service connection on the merits.  

The Veteran testified before the Board sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  In June 1979, the RO reopened a previously disallowed claim for torsion of the right testicle and denied service connection for a groin condition.  The Veteran did not express timely disagreement, and the decision became final.   

2.  Since June 1979, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's right testicle torsion is a congenital disorder, first diagnosed in service, but not aggravated in service beyond the normal progression of the disorder.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final disallowed claim for service connection for right testicle torsion and residuals of a right orchiectomy.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2010).

2.  The criteria for service connection for right testicle torsion and residuals of a right orchiectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In correspondence in March 2005, the RO provided notice relevant to service connection for an original claim for service connection for left testicle torsion.  The notice did not address the correct claim nor recognize that new and material evidence was required to reopen a claim for service connection for the right testicle.  The notice did provide three of the criteria generally applicable to service connection claims but did not address the elements of an assigned rating or effective date.  No corrected notice was provided prior to the initial decision on the correct claim in September 2005.  Therefore, the notice was not adequate, and the Board must determine whether the error was prejudicial to the Veteran.  

As the RO and the Board will grant the petition to reopen the final disallowed claim, that benefit has been granted and any errors in notice regarding the requirements for new and material evidence were not prejudicial.   

In the March 2005 rating decision and in a March 2006 statement of the case, the RO provided the criteria as applied to the right testicle disorder including provisions applicable to aggravation and congenital disorders.  Although adjudicative documents may not substitute for adequate notice, the Veteran provided written statements in October 2005, may 2006, March 2011 and oral testimony in a March 2011 Board hearing in which he discussed the occurrence of an injury in service and its relationship to symptoms after service and his current medical status.  The Board concludes that the Veteran demonstrated actual knowledge of the criteria for service connection and that the notice errors were not prejudicial.  Moreover, errors in failure to advise the Veteran of the process of assignment of a rating and effective date were also harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force security specialist with service in Thailand in 1975.  He also served briefly as a U.S. Army basic trainee but was discharged for non-medical reasons.  The Veteran contends that his right testicle torsion and residuals of a right orchiectomy are related to an injury incurred in his first period of service.  

Petition to Reopen a Final Disallowed Claim 

An April 1973 Air Force enlistment physical examination was silent for any symptoms, diagnoses, or treatment of a genital disorder.  Service treatment records showed that the Veteran sought treatment in September 1975 for lower abdominal pain after lifting weights.  He was admitted to a hospital overnight.  There is no documentation of specific treatment.  The attending physician diagnosed torsion of the right testicle.   In August 1976, the Veteran sought treatment for swelling and tenderness of the right testicle.  A physician diagnosed epididymitis and prescribed antibiotic medication.   In a September 1976 discharge physical examination, the Veteran did not report and the examining physician did not note any chronic testicular symptoms or abnormalities.  

In June 1977, a VA physician noted the Veteran's reports of episodes of swelling of the right testicle every six months associated with heavy work.  The Veteran reported the first episode occurred two years earlier while in service when he was hospitalized with no significant treatment.  On examination, the physician noted that both testes floated lightly and loosely in the scrotum such that it was possible to reverse the upper pole from the lower pole without resistance from the tissues.  The physician diagnosed congenital anatomic abnormality and torsion.  The physician concluded that the history of swelling of the right hemi-scrotum was of uncertain etiology, possible related to torsion of the testes which resolved spontaneously.  The physician advised bilateral orchipexies to avoid the torsion and possible necrosis of the organ.  

In September 1977, the RO denied service connection for a testicle disorder because the VA physician determined that it was a congenital condition.  In December 1978, received by the RO in January 1979, the Veteran expressed disagreement.  However, as his disagreement was not timely, the decision had become final.  38 U.S.C.A. § 7105.  The correspondence was accepted as a petition to reopen the claim.  

In April 1979, the Veteran was admitted to a VA hospital for atrophy of the right testicle.  The attending physician noted the Veteran's report of his hospitalization in 1975 for testicle swelling which subsided but recurred every three months lasting several days.  The Veteran reported that in January 1978, the testicle became swollen and remained so for three months.  The Veteran underwent a right orchiectomy and left testicle fixation to prevent further torsion.  Pathological diagnosis was ischemic necrosis of the right testicle consistent with previous torsion.  In June 1979, the RO continued to deny service connection because the disorder was not related to service.  The Veteran's representative advised the RO that the Veteran was enlisting in the Army and did not wish to pursue the claim further.  The June 1979 RO decision became final.  38 U.S.C.A. § 7105.  

In a July 1981 statement, the Veteran expressed disagreement with the denial of service connection for his testicular disorder, referring to an April 1981 rating decision which did not address the disorder.  The RO accepted the statement as a petition to reopen the claim and advised the Veteran in July 1981 that he must submit new and material evidence.  No evidence was received in the next year, and the petition was considered abandoned.  38 C.F.R. § 3.158 (a) (1981).  

The RO received the Veteran's current petition to reopen the claim in February 2005. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the claims for residuals of testicular torsion and right orchiectomy are the same symptoms and diagnosed disorders as were addressed in rating decisions in September 1977 and June 1979 on the same factual basis.  Therefore, new and material evidence was required, has been received, and is sufficient to reopen the claim.  Id.  

Since June 1979, the RO received the following evidence:  a record of treatment of the Veteran at a military clinic in 1961 at age 6; service treatment and personnel records from the Veteran's active duty in the U.S. Army in 1979; records of treatment from a private family practice physician from 1983 to 1996; declarations of status of dependents in December 1996 and April 1999; a copy of an article published by the government of Australia regarding testicle injuries and conditions obtained from the internet in February 2005; record of a VA genital examination in June 2005; and written statements from the Veteran associated with an October 2005 notice of disagreement, a May 2006 substantive appeal, and March 2011 Board hearing.  The Veteran also provided oral testimony at the hearing.  

The Board concludes that the evidence received since 1979 is new because it had not been previously considered by adjudicators.  The evidence is material because it relates to the etiology and contended aggravation of the Veteran's testicular disorder including his pre-service medical condition, in service activities, and relevant post-service medical examinations and opinions.  Therefore, as new and material evidence has been received, and to this extent only, the petition to reopen the claim for service connection is granted.  The Board will proceed to evaluate the claim on the merits.  

Service Connection

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  
At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Lay statements by a veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The Board refers to the history of the disorder discussed above.  

In March 1962 at age 6, the Veteran was seen in a military clinic for a pre-school evaluation.  A clinician noted that the Veteran complained of penile pain.  The clinician concluded that the pain was the result of a mannerism of repeatedly pulling up his shorts to "keep his testes home."  The clinician did not note the presence or absence of any testicular symptoms or abnormalities.   

In a U.S. Army enlistment physical examination in June 1979, the Veteran reported and the examining physician noted the right orchiectomy with no current symptoms.  The Veteran was found fit for military service.  The Veteran was discharged while in basic training for non-medical reasons in November 1979.  

In August 1987, the Veteran's private family practice physician noted that he was asked to write a supportive letter indicating that torsion of the right testicle was related to trauma in service.  On examination, the testicle was surgically absent and the site was otherwise unremarkable.  The physician noted, "After discussing with urologists and consulting text, it appears that this condition is indeed congenital and probably not related to any trauma experience in the service."  The physician noted that he informed the Veteran of his findings.  

Records of dependent status showed that the Veteran reported being the natural father of children born in 1977, 1995, and 1999. 

The internet article from Australia contained a description of the mechanism of testicular torsion and how it may cut off blood supply to the testicle.  The authors noted that the condition could occur at any age but was more common between the onset of puberty and the mid 20s.  The authors noted that hard, physical activity can twist the spermatic cord but in most cases, the condition is caused by anatomical abnormalities that make it easier for the testes to twist or rotate around the cord. 

In June 2005, a VA physician noted a review of the claims file including the Veteran's treatment in 1975 and 1976 and surgery in 1979.  The Veteran denied any residual symptoms associated with the right orchiectomy.  On examination, the physician noted that the right testicle was missing but that there were no residuals of the surgery on the right or left.  The physician noted that the Veteran had three children and was currently asymptomatic.  The physician concluded that the testicular torsion was a congenital disorder and not aggravated beyond the normal progression by military service.   

In an October 2005 statement, the Veteran noted that he had no congenital defects prior to or on entry in to his first period of active service.  He noted that in 1975 he injured his testicle while lifting weights and had been lifting heavy guard shacks onto a truck earlier the same day.  The Veteran reported that the received no treatment in the hospital at that time and contended that if surgery had been performed promptly, he would not have required the surgical removal of the testicle in 1979.  In a May 2006 statement, the Veteran contended that he had an unrepaired right testicle at the time of his Air Force discharge which was not noted by the examining physician because he failed to check the medical history.  He contended that his diagnosis of right testicular torsion in 1978 was not new but a continuation of symptoms every three months since the injury in 1975.  The Veteran further stated that on entry into the Army in 1979 he was told that he did not qualify for service but that his records "could be adjusted."  In a March 2011 statement, the Veteran noted that he was self-conscious in certain situations because of the loss of one testicle.  

In a March 2011 Board hearing, the Veteran again described his injury while lifting weight in 1975 and subsequent pain and swelling every three months until the right orchiectomy.  

As a preliminary matter, the Board concludes that the Veteran is presumed to be in a sound condition at the time of acceptance into active service in the Air Force in 1973.  The military clinic record of treatment at age 6 is not relevant because the symptoms and the examiner's observations addressed a penile injury and were not associated with the Veteran's testicular or scrotal structure.  Moreover, the general medical information from the internet article provided that testicular torsion arises during or after puberty.  No abnormalities were noted on the April 1973 enlistment examination.  

The Board concludes that the Veteran had a congenital disorder that was first diagnosed in service in 1975.  The disorder was a scrotal structure that made the Veteran susceptible to testicular torsion.  The Board places greatest probative weight on the opinions of the Veteran's private physician in 1987 and on the VA physicians in 1977 and 2006.  The physicians noted a review of the onset, nature, and circumstances of the symptoms and concluded that the Veteran had a congenital disorder.  The Veteran is competent to report on the circumstances of weight lifting which preceded his symptoms in 1975.  The Board concludes that his description of the events and his symptoms are credible because they are consistent with information recorded in the service treatment records at the time.  However, the Board places less probative weight on the Veteran's contention that his symptoms were solely the result of injury because the etiology of this physical abnormality requires medical expertise.  As a layperson, the Veteran does not possess the necessary knowledge of medical principles, and his assertions, standing alone, are not probative as to the etiology of his current extremity symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the disorder was diagnosed after entry into service, the presumption of aggravation attaches, and the dispositive issue is whether there is clear and convincing evidence that the congenital abnormality was not aggravated in service beyond the normal progression of the disorder.  

The Veteran contends that starting in 1975 he experienced recurrent testes swelling and pain every three months.  Although the Veteran is competent to report on his observed symptoms, the Board places less probative weight on the report because it is inconsistent with the service treatment and personnel records.  After an overnight hospital stay in 1975 with no treatment, the symptoms resolved.  The Veteran was not restricted in duty and continued service as a security guard at a foreign base.  He participated in operations in support of the evacuation of U.S. citizens from Vietnam.  On one occasion in August 1976, he was treated with antibiotics for epididymitis, a scrotal infection, with no clinical notations of testicular torsion.  No abnormalities were reported by the Veteran or observed by a military physician in a September 1976 discharge physical examination.  The Board concludes that there was only one occasion in service when the Veteran experience scrotal symptoms related to heavy work or weight lifting and that those symptoms resolved even though the congenital disorder remained.  

In June 1977, a VA physician noted the Veteran's reports of episodes of swelling of the right testicle every six months associated with heavy work.  The physician diagnosed a congenital anatomical disorder that resulted in the onset of symptoms after heavy work but otherwise resolved spontaneously.  He recommended surgical intervention to correct the anatomical abnormality but did not indicate that the symptoms were the residuals of injury.  Therefore, the Board concludes that there is clear and convincing evidence from physicians in 1977, 1987, and 2006 that the Veteran's scrotal swelling and pain was caused by a congenital disorder and not by an injury.  The Board concludes that the weight of credible medical evidence shows that the symptoms recurred because of the structural abnormality that caused testicular torsion in the Veteran after activities that might otherwise not occur in other men participating in the same activities.  The Board places greatest probative weight on the opinion of the VA physician in 2006 that the congenital disorder was not aggravated by service.  The Board concludes that there is no medical evidence to support the Veteran's contention that surgery should have been performed in service and that there was aggravation because it was not performed.  The service treatment records showed that the single torsion episode resolved.  The Board finds no evidence that the military clinicians were negligent in their diagnosis and treatment at the time.  Credible clinical observations of recurrent symptoms were not noted until after service in June 1977.  Surgical intervention several years after service was performed in 1978 as a result of a prolonged episode of torsion in the absence of prompt treatment leading to right testicle atrophy. 

Finally, the Board notes that after surgery in 1978, the Veteran's only residual was the absence of the right testicle.  This residual did not affect his social or occupational function.  The Veteran was found fit for Army service with clear annotations that he had undergone a right orchiectomy.  There was no indication that records had to be "adjusted" to qualify for this service.  He was able to become the natural father of three children and was not restricted in any work activities.  Self-consciousness is the only current residual symptom.  

The weight of the credible lay and medical evidence demonstrates that the Veteran's testicular torsion was a congenital disorder that was first diagnosed in service, not aggravated beyond the normal progression in service, and resolved by corrective surgery such that the remaining abnormality is the absence of the right testicle having minor residual disability.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, and to this extent only, the petition to reopen the claim for service connection for right testicle torsion and residuals of a right orchiectomy is granted.  

Service connection for right testicle torsion and residuals of a right orchiectomy is denied. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


